Citation Nr: 0736370	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability to include gastritis.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the T12 vertebrae, on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  The record indicates that the veteran had 
initially requested the opportunity to provide testimony 
before the Board.  The veteran was telephoned and he informed 
the RO that he was unable to travel to Cleveland for either a 
personal or videoconference hearing.  He further stated that 
his claim could be forwarded to the Board for review without 
a hearing.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did receive treatment for a duodenal ulcer 
while he was in service.  Said ulcer was healed and upon 
leaving service, he was not suffering from any residuals of a 
duodenal ulcer.  

3.  The veteran has been recently diagnosed as suffering from 
gastritis and esophagitis.

4.  Medical evidence etiologically linking the veteran's 
current gastroesphageal disability with his military service 
and any in-service connection has not been presented.  

5.  While in service, the veteran suffered a fracture to 
lumbosacral segment T12.  

6.  Medical evidence showing ankylosis, favorable or 
unfavorable, at T12, or the use of a brace or cord 
involvement, has not been proffered.  Moreover, the medical 
evidence does not show muscle spasms or limitation of motion 
around segment T12.  


CONCLUSIONS OF LAW

1.  A gastroesophageal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable rating for the residuals 
of a fracture at T12 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 5285 (2002) and Diagnostic Code 5235 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA asking that service 
connection be granted for a gastrointestinal disorder and be 
assigned a compensable evaluation for the residuals of a 
fracture of a thoracic segment of the spine.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) 
prior to the issuance of the initial AOJ decision.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection and an 
increased evaluation, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
veteran's necessary medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran has 
undergone medical examinations in conjunction with his claim 
and the results from those examinations have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and increased 
evaluations, but he was not provided with notice of the type 
of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the. 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  To explain it a different way, notice as 
to the assignment of an effective date is not required 
because the claim for service connection and an increased 
evaluation is being denied at this time and no effective date 
is being set.  Hence, the veteran is not prejudiced by the 
lack of this element of notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In 1969, while the veteran was on active duty, he was 
diagnosed as having duodenal ulcer disease.  He received 
treatment for the condition and his record was annotated such 
that he was restricted as to where he could be assigned for 
duties.  The veteran's discharge physical was annotated that 
the veteran had duodenal ulcer disease.  Following his 
discharge from service, the veteran submitted a claim for 
benefits.  However, he failed to report for a medical 
examination and the veteran's claim was ultimately denied.

Thirty-two years later, the veteran submitted a claim for 
entitlement to service connection for a gastroesophageal 
disability.  Specifically, the veteran asked that service 
connection be granted for gastritis, esophagitis, and peptic 
ulcer disease.  He asserted that his current disability was 
related to or caused by his in-service duodenal ulcer 
disease.  

The veteran's private and VA medical records have been 
obtained and included in the claims folder.  These records 
are from 1997 to the present.  It is noted that there are no 
medical records from 1970 to 1997 and the veteran has not 
suggested or insinuated that there are additional medical 
records stemming from this time period which would support 
the veteran's claim.  While these records do show treatment 
for gastroesphageal disease, they do not etiologically link 
his current disorder with the disease that was diagnosed in 
service.  Moreover, the records do not suggest that his 
duodenal ulcer disease lead to or resulted in the development 
of a gastroesphageal condition for which he now receives 
treatment.  

As a result of his claim for benefits, the veteran underwent 
a VA medical examination in order to determine whether he was 
suffering from a disability related to his military service.  
Although the veteran was diagnosed as having peptic ulcer 
disease, a VA doctor specifically wrote that the veteran's 
current disability was not related to or caused by the 
condition he was treated for while in service.  

Despite the lack of findings suggesting that his current 
gastroesophageal disorder began in or is the result of his 
military service or related to a disability for which he was 
diagnosed while in service, the veteran continues to assert 
that it is related to his military service.  The Board 
acknowledges that the veteran now suffers from disability of 
the digestive system.  The veteran's private and VA medical 
records confirm the presence of said disorder.  However, the 
mere presence of a current disability along with the 
experiencing of a similar type of condition while in service 
is not sufficient to establish service connection.  There 
must be evidence provided by a medical professional that 
links the current disability with a veteran's military 
service or some incident therein.  In this situation, such an 
etiological opinion has not been obtained or proffered.  In 
other words, a medical doctor has not provided an opinion 
that corroborates the veteran's assertions.  

To support his claim, he has proffered written statements.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
physician or a government physician, which would establish an 
etiological link between the claimed disability and his 
military service.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience digestive problems or having to change his 
diet.  However, he is not competent to say that the veteran 
has an actual disability that is related to his service or to 
a condition he suffered therefrom while he was in service.  
In other words, there is no indication that either one 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the above, the Board finds that the 
medical evidence does not support the veteran's assertions, 
and as such, service connection is not warranted.  

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

During service, the veteran fractured a vertebrae located at 
T12.  This occurred in the fall of 1967.  The veteran was 
placed on limited duty.  When the veteran was discharged from 
service, he underwent a physical examination that failed to 
produce findings indicative of residuals stemming from the 
fracture of the vertebrae.  Following his discharge from 
service, the veteran applied for VA compensation benefits.  
However, the veteran failed to report for an examination and 
his claim was denied.  

The veteran resubmitted a claim for benefits in 2002.  The 
veteran underwent a VA orthopedic examination in July 2002.  
The examiner noted that there was "some compression" at T12 
but that the condition was not producing neurological 
deficits in the lower extremities.  The doctor noted that the 
veteran was having neurological symptoms in his lower 
extremities but that these manifestations were being produced 
by the veteran's diabetes mellitus.  The examiner did not 
comment on whether the fracture residuals were producing 
restrictions in the veteran's range of motion of the back.  

Another examination of the veteran's back was accomplished in 
December 2004.  The examiner noted that the veteran was not 
using a brace for his back nor did he use a cane for 
ambulation.  The doctor reported that the veteran did have 
radicular symptoms but that these were related to his 
lumbosacral condition, which was (is) not service-connected.  
Finally, the doctor wrote that the manifestations and 
symptoms complained of by the veteran, including pain, were 
not due to or the result of the fracture of T12.  

The service-connected disability has been evaluated in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 5285 (2002) and 5235 (2007).  It is 
possible that the disability may be rated under any one of a 
number of diagnostic codes if the disability exhibits the 
appropriate manifestations and symptoms associated with that 
code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 
5286, 5288, 5291, and 5293 (2002).  

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
							100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
							60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:



Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5288 - Spine, ankylosis 
of, dorsal:

Unfavorable 					
	30 
Favorable 						20

Diagnostic Code 5291 - Spine, limitation 
of motion of, dorsal:

Severe 						10 
Moderate						10 
Slight 							0

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2007).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2007).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

38 C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2007).  
Under 38 C.F.R. § 4.40 (2007), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2007), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's claim, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via Statement of the Case (SOC) that 
was issued in April 2004.  In that SOC, the veteran was given 
notice of both of the old and new rating criteria.  A copy of 
the SSOC was also provided to the veteran's accredited 
representative.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2007).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2007).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2007) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2007), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

Because unfavorable ankylosis of the thoracic segment of the 
spine has not been diagnosed for any service-connected (or 
nonservice-connected) disability, Diagnostic Codes 5288 and 
5240 are not for application.  38 C.F.R. Part 4 (2002) and 
(2007).  Since the veteran has not been diagnosed as having 
favorable ankylosis of the spine, or fusion of the thoracic 
segments, then Diagnostic Codes 5286, 5288, and 5241 are also 
not for application.  Id.  

With respect to Diagnostic Code 5285 and 5235, they are for 
application because the veteran did fracture a vertebrae.  38 
C.F.R. Part 4 (2002) and (2007).  However, even though there 
was a fracture, there is no cord involvement.  Thus, an 
evaluation of 60 or 100 percent is not for application.  
Because x-ray films have not shown a deformity at T12, an 
additional ten percent disability is not appropriate.  

The medical records clearly indicate that the veteran's 
service-connected thoracic disability was an isolated 
phenomenon, unrelated to the current low back symptoms.  That 
is, whatever low back symptoms the veteran currently has are 
entirely attributable to his post service injuries, 
disabilities, and disease.  None of the evidence suggests or 
insinuates that the veteran now suffers from neurological 
symptoms or manifestations as a result of his service-
connected disorder.  None of the records indicate that the 
veteran has ever been advised to undergo bedrest for 
treatment of any symptoms produced by his disorder.  
Therefore, a compensable rating cannot be awarded for the 
veteran's service-connected middle back disability based upon 
characteristic pain on motion.  38 C.F.R. Part 4, Diagnostic 
Code 5295 (2002) and 38 C.F.R. Part 4, Diagnostic Code 5237 
(2006).  Likewise, a compensable evaluation cannot be awarded 
under Diagnostic Code 5291 or Diagnostic Code 5236, based 
upon limitation of motion, since such findings are based 
solely upon the post service nonservice-connected low back 
problems.  38 C.F.R. Part 4 (2002) and (2007).  A compensable 
evaluation cannot be awarded under Diagnostic Code 5293 or 
Diagnostic Code 5243, by analogy to intervertebral disk 
syndrome since that diagnosis is present, but not service 
connected.  Id.  See also Diagnostic Code 5294 (for 
sacroiliac injury and weakness, rated as lumbosacral strain; 
no ratable symptoms pertaining to the service-connected low 
back strain have been recently shown).  See also 38 C.F.R. §§ 
4.40 and 4.45 (2007) (regarding pain, weakness and 
fatigability, factors that are not relevant here since the 
fracture from service is, itself, essentially asymptomatic);  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the decision with respect to the evaluation 
assigned to the veteran's middle back disability, the Board 
has considered its complete history as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran, as distinguished 
from the nonservice-connected low back conditions.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2007).  Further, the Board finds that in 
this case the disability picture is not so exceptional or 
unusual so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected fracture residuals has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (2007); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7 (2007).

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).


ORDER

1.  Entitlement to service connection for a stomach 
disability to include gastritis is denied.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the T12 vertebrae is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


